Citation Nr: 0424473	
Decision Date: 09/03/04    Archive Date: 09/15/04

DOCKET NO.  00-15 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits for the support of his minor children, PL and SL 
(initials).  


REPRESENTATION

Veteran represented by:	None

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant and Veteran (Separate Hearings)



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
January 1996.  The appellant is the mother and guardian of 
the veteran's minor children, PL and SL (initials).  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of a March 2000 administrative decision of 
the Department of Veterans Affairs (VA) Milwaukee, Wisconsin, 
Regional Office (RO).  

The RO denied the appellant's claim for an apportionment of 
the veteran's compensation benefits on behalf of his minor 
children, PL and SL, finding that the veteran reasonably 
provides support for such minor children.  The appellant 
perfected an appeal of that decision and the case is ready 
for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you, the 
appellant, if further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (Codified at 38 U.S.C.A. §§ 5109B, 
7112).

It is noted that on November 9, 2000, subsequent to the 
initiation of this appeal, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

This law eliminated the former statutory requirement that 
claims be well grounded.  Notwithstanding, the RO has 
continued to characterize the appellant's claim in terms of 
whether it was well-grounded.  More importantly, this law 
also redefined the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003).  

A review of the claims folder discloses that neither the 
appellant nor the veteran have been provided with a 
development letter that is consistent with the notice 
requirements of the VCAA on the issue on appeal, nor has the 
appellant been specifically advised what information not 
previously submitted, is necessary to substantiate her claim 
and which evidence, if any, she is expected to obtain and 
submit, and which evidence will be retrieved by VA.  This is 
not sufficient to satisfy the VCAA notice requirements.  See  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Secondly, there is a deficiency noted in the adjudication of 
the appeal.  A brief outline of the history of the case is in 
order.  In March 1996, the veteran was awarded compensation 
benefits at a combined disability rate of 30 percent.  

His award of benefits includes additional benefits for his 
minor children, PL and SL.  The appellant is their mother and 
guardian.  

In December 1999, the appellant filed a claim for an 
apportionment of the veteran's VA benefits, requesting 
payment to her on behalf of the veteran's minor children, PL 
and SL, of the additional benefits that have been awarded to 
the veteran for PL and SL.  

As indicated above, in March 2000, the RO denied the 
appellant's claim for an apportionment, finding that the 
veteran reasonably provides support for his minor children, 
PL and SL.  A brief review of the pertinent laws and 
regulations would be helpful to the understanding of this 
matter.  

Under 38 U.S.C.A. § 5307, if the veteran's children are not 
in his custody, all or any part of the compensation or 
pension payable on account of the veteran may be apportioned 
as may be prescribed by the Secretary.  VA regulations 
provide for two types of apportionments.  A "general" 
apportionment may be paid under the circumstances set forth 
in 38 C.F.R. § 3.450 (2003).  More specifically, 38 C.F.R. 
§ 3.450(a)(1)(ii) provides that an apportionment may be paid 
if the veteran's children are not residing with him and he is 
not reasonably discharging his or her responsibility for the 
children's support.  

The second type of apportionment is a "special" apportionment 
which may be paid under the circumstances set forth in 38 
C.F.R. § 3.451 (2003).  That regulation provides that, 
without regard to any other provision regarding 
apportionment, where hardship is shown to exist, compensation 
may be apportioned between the veteran and his or her 
dependents on the basis of the facts of the individual case 
as long as it does not cause undue hardship to the other 
persons in interest.  



In determining the basis for special apportionment, 
consideration is to be given to such factors as the amount of 
VA benefits payable, other income and resources of the 
veteran and those dependents in whose behalf the 
apportionment is claimed, and the special needs of the 
veteran, his or her dependents and the apportionment 
claimants.  

The special apportionment was apparently meant to provide for 
an apportionment in situations where the veteran is 
reasonably discharging his responsibility for the support of 
his children, but special circumstances exist which warrant 
giving the dependents additional support.  

In her written statements and at her hearing before the RO, 
the appellant has not only argued that the veteran has not 
been reasonably discharging his responsibility to support his 
minor children, PL and SL, but that PL and SL have 
experienced undue hardship as a result.  The appellant has 
submitted financial documents indicating that their family's 
monthly expenses greatly exceed their income.  As such, the 
appellant is apparently seeking not only a general 
apportionment under 38 C.F.R. § 3.450 but also a special 
apportionment under 38 C.F.R. § 3.451.  

Therefore, the question that must be answered is not only 
whether the veteran has been reasonably discharging his 
responsibility for the support of his minor children, PL and 
SL, but also whether hardship is shown to exist for his minor 
children, PL and SL, notwithstanding the veteran's support.  
If undue hardship is shown for PL and SL, then a secondary 
question must be asked as to whether an apportionment for his 
minor children would impose an undue hardship on the veteran.  
If it will not, then a special apportionment may be made.  
Although a form with a heading of "Special Apportionment" 
was used in the decision process, the RO has not addressed 
the question of special apportionments under 38 C.F.R. 
§ 3.451.

The Board finds that further clarification of the facts of 
this case is necessary in order to properly adjudicate the 
appellant's claim for a special apportionment.  In 
particular, the Board believes that it is necessary to 
ascertain whether the veteran's minor children, PL and SL, 
have been experiencing undue hardship.  

Under the circumstances of this case, the Board concludes 
that additional development is required prior to appellate 
review.  Accordingly, further appellate consideration will be 
deferred and the case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant and the veteran of the 
evidence and information necessary to 
substantiate her claim and inform her 
whether she or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  38 U.S.C.A. 
§ 5103(a) and (b) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  



3.  The VBA AMC should request that the 
appellant provide documentation or other 
evidence supporting not only her 
allegation that the veteran does not 
provide reasonable support for his minor 
children, PL and SL, but also any 
evidence supporting the proposition that 
an undue hardship has been imposed upon 
those minor children.  The VBA AMC should 
inform the appellant of the importance of 
this information in the consideration of 
her claim.  

4.  The VBA AMC should request that the 
veteran provide verification and 
documentation (in the form of receipts, 
canceled checks, or the like) of the 
payments made toward the support of his 
minor children, PL and SL.  The VBA AMC 
should inform the veteran of the 
importance of this information in the 
consideration of this claim.

5.  After completion of the above, the 
case should be readjudicated by the VBA 
AMC.  

If the benefit requested on appeal is not granted to the 
appellant's and/or veteran's satisfaction, the VBA AMC should 
issue a supplemental statement(s) of the case to the veteran 
and/or the appellant, and representative(s) as indicated.  In 
that regard, the issues under consideration should 
specifically include that of a general apportionment under 
38 C.F.R. § 3.450 and a special apportionment under 38 C.F.R. 
§ 3.451.  The case should then be returned to the Board for 
further appellate review, if in order.  

The purpose of this decision is to comply with statutory and 
due process requirements and to develop additional evidence.  
The Board intimates no opinion as to any final outcome 
warranted.  



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals






















